TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00615-CV



                    In re North Forest Independent School District, et al.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The stay

of the record review hearing at the Texas Education Agency issued by this Court on October 2, 2008,

is lifted.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Filed: October 16, 2008